DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 January 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 9, the limitation of “a guide portion formed to be bent upward” is unclear.  Is the guide portion bendable or is the guide portion formed with an upward bend?  For the purpose of examination, the limitation will be interpreted as --a guide portion formed with an upward bend--.
Claim 9 recites the limitation "the front" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the upper flow path portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the rear" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the front" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the lower flow path portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2019/0374670; hereinafter “Liu”).
In regard to claim 1, Liu discloses a refrigerator 20 comprising a main body including a storage compartment (storage cabinet 201), and a deodorizer (photocatalyst sterilization device 10) disposed inside the storage compartment, wherein the deodorizer comprises a housing 100 forming a flow path 
In regard to claim 2, Liu discloses wherein the filter light source comprises a substrate formed in a rectangular plate shape and a plurality of light emitting diodes spaced apart on a lower surface of the substrate.  See [0029] and Figures 1 and 4.
In regard to claim 3, Liu discloses wherein the housing comprises an upper housing (first housing 110) and a lower housing (second housing 120) coupled to each other to form the flow path.  See Figure 1 and [0018].
In regard to claim 7, Liu discloses wherein the deodorizer further comprises a fan assembly (fan 400) disposed on the flow path to move air along the flow path.  See Figures 1 and 5 and [0024].
In regard to claim 8, Liu discloses wherein the fan assembly is configured to discharge air in a direction inclined toward the discharge port.   See the outgoing angled airflow arrows in Figures 5-6.
In regard to claim 9, Liu discloses wherein the upper housing comprises a guide portion with an upward bend (the bend proximal numeral 1161 in Figure 2) and an upper flow path portion protruding from a lower surface of the upper housing (first side wall 111) and provided at opposite sides and the front of the guide portion (the flowpath in the first receiving chamber 101), and the lower housing 
In regard to claim 10, Liu discloses wherein an upper flow path portion (first receiving chamber 101) is formed such that a height (the width in Figure 5) therefor increases from the rear (the bottom of Figure 5) towards the front (the top of Figure 5 as the isolating plate 115 increase the width of the chamber 101 in the direction of the bottom to the top in Figure 5), and the lower flow path (second receiving chamber 102) is formed such that a height thereof increases from the rear towards the front (the rightmost wall increases the width of the chamber in the direction of the bottom to the top of Figure 5).  See Figures 2 and 5 and [0019].
In regard to claim 11, Liu discloses wherein the housing further comprises a suction grill formed in a grid shape on the suction port (air inlet 103 has a small and fine grid; see [0025]), and a lower surface of the photocatalytic deodorizing filter (photocatalyst layer 200) is spaced apart from an upper end of the suction grill.  See Figures 3 and 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
In regard to claims 4-6, Liu discloses slots 117 for mounting the light source assembly 300.  The slots are viewed to include locking protrusions and a seating groove as the slot functions to hold the substrate of the LEDs.  See Figure 2 and [0020].
Liu is silent in regard to four light source supports as claimed.  However, it is viewed that the claimed four light source supports are functionally equivalent to the slots of Liu as both structures are for holding and supporting the light source within the housing.  Therefore, it would have been within the ambit of one of ordinary skill in the art to have modified the slots of Liu to have the claimed structure of the four light source supports without creating any new or unexpected results.  The change in form or In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774